Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/712,278 filed 12/12/2019 has been examined.
In this Office Action, claims 1-21 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "estimated level of satisfaction" in claims 1, 9 and 16 is a relative term which renders the claim indefinite.  The term "estimated level of satisfaction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
predicting a personalized score representing an estimated level of satisfaction for content items.
The limitation of predicting a personalized score representing an estimated level of satisfaction for content items, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. That is, other than reciting a processor, nothing in the claim element precludes the
step from practically being performed in the mind. For example, but for the processor language,
predicting in the context of this claim encompasses the user manually determining a generic score/“level of satisfaction” using generic content items. Similarly, the limitation of constructing; accessing; selecting; selecting; and allocating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the processor language constructing; accessing; selecting; selecting; and allocating in the context of this claim encompasses the user manually generating a generic “estimated level of satisfaction” based on generic content items. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within 
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) where estimating a level of satisfaction is a method of human activity in advertising/marketing activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a processor to perform both the constructing; accessing; selecting; selecting; and allocating and predicting steps. The processor in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of estimating scores/levels of satisfaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a databases/processor to perform
both the constructing; accessing; selecting; selecting; and allocating and predicting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.



claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-8 are also directed towards
nonstatutory subject matter.

As per independent claims 9 and 16, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
medium/system described in independent claims 9 and 16 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 10-15 and 17-21 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 10-15 and 17-21 are also
directed towards non-statutory subject matter.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Liu et al., US Pub. No. 2021/0097374.

As to claim 1 (and substantially similar claim 9 and claim 16), Liu discloses a method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for personalized content recommendation, 
(Liu [0011] For example, an online network includes verticals that search for and/or retrieve information related to people, jobs, companies, schools, groups, events, videos, audio, images, content, sales, marketing, hiring, educational technology, and/or other entities in the online network; see also Fig. 1 and Fig. 2)
the method comprising:
constructing a webpage for a user having a plurality of slots each of which is to be allocated
with a content item;

See also [0060] Management apparatus 206 then combines results (e.g., results 242-244) of searches by the verticals into a ranking ( e.g., ranking 232) and delivers some or all of the ranking as a final set of search results for the natural language query.)

for each of the plurality of slots, accessing a plurality of content items in a plurality of types of content, for each of the plurality of types of content,
(Liu [0041] Analysis apparatus 204 analyzes text 220 in search query 230 to predict one or more search intentions 222 in search query 230. In some embodiments, search intentions 222 represent different types of searches that can be performed by the user. For example, search intentions 222 include entities that can be searched, such as people, jobs, companies, schools, groups, content, classes, events, and/or other types of entities with entity data 216 in data repository 134)

predicting a personalized score for each content item in the type of content, 
(Liu teaches intent scores for result types, i.e. personalized scores for content types see [0051] Finally, the output of dense layer 308 is inputted into a softmax layer 310 that generates intent scores 314 representing predicted likelihoods of different search intentions ( e.g., people search, job search, content search, company search, group search, school search, educational technology search, etc.) in the search query)


(Liu [0071] The features and convolutional output are processed using one or more prediction layers in the machine learning model to produce a set of intent scores representing predicted likelihoods of the search intentions in the search query; see also 
[0057] Each ranking score represents the relevance of each result to the user and/or search query 230 and/or the likelihood of a positive outcome between the user and each search result, given an impression of the search result by the user. Management apparatus 206 generates
ranking 232 of results 242-244 by descending ranking score and uses a set of rules, filters, and/or exceptions to update ranking 232 ( e.g., based on business requirements, user
preferences, impression discounting, diversification of content, and/or other goals, strategies, or priorities).)

and is obtained based on a model trained using training data associated with the user, 
(Liu [0013] The machine learning model further includes one or more prediction layers that convert the convolutional output into intent scores representing predicted likelihoods of individual search intentions in the search query; and [0014] In some embodiments, input to the machine learning model also includes features related to previous activity and/or searches by the user.)
 
and
selecting a recommended content item of the type of content based on personalized scores of the content items of the type,
(Liu [0057] Management apparatus 206 combines results 242-
244 related to search query 230 from multiple verticals
238-240 into a ranking 232.; and [0057] Each ranking score represents the relevance

see also [0072] and at least a portion of the ranking is outputted in a response to the search query.; and [0015] A subset of the highest-ranked search results is then outputted in response to the search query. )

selecting an overall recommended content item from the recommended content
items of the plurality of types of content based on criteria associated with the personalized scores of the recommended content items 
(Liu [0072] and at least a portion of the ranking is outputted in a response to the search query.; and [0015] A subset of the highest-ranked search results is then outputted in response to the search query.)
and a business rule, 
(Liu [0057] Management apparatus 206 generates ranking 232 of results 242-244 by descending ranking score and uses a set of rules, filters, and/or exceptions to update ranking 232 ( e.g., based on business requirements, user preferences, impression discounting, diversification of content, and/or other goals, strategies, or priorities). )

and
allocating the overall recommended content item to the slot; 
(Liu [0072] and at least a portion of the ranking is outputted in a response to the search query.; and [0015] A subset of the highest-ranked search results is then outputted in response to the search query.; and (0042] In some embodiments, some or all search intentions 222 represent individual verticals 238-240 in the online system.)
and
providing the webpage with the plurality of slots allocated with content items to the user

See also [0060] Management apparatus 206 then combines results (e.g., results 242-244) of searches by the verticals into a ranking ( e.g., ranking 232) and delivers some or all of the ranking as a final set of search results for the natural language query).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply intent based search results as taught by Liu since it was known in the art that search systems provide the generation of search results based on the search intentions additionally increases the relevance of the search results to the users, which improves the users' engagement with the online system and/or reduces the amount of searching, browsing, filtering, and/or sorting performed by the users to find relevant content on the online system. In turn, the computational load of the online system is reduced, which allows
the online system to support a greater number of users and/or perform additional tasks. (Liu 0017).

As to claim 2, Liu discloses the method of claim 1, wherein the recommended content item of the type of content has a highest personalized score among the content items of the type (Liu [0015] The search results are ranked by descending ranking score, and a set of rules is used to filter, reorder, and/or otherwise update the ranking. A subset of the highest-ranked search results is then outputted in response to the search query.; see also [0044] User features 224 also, or instead, include the responsiveness of the user to a type of entity and [0070] For



As to claim 3, Liu discloses the method of claim 1, wherein the criteria associated with the personalized scores of the recommended content items and a business rule includes 
a first criterion corresponding to the overall recommended content item having a highest personalized score among the recommended content items in the plurality of types of content
(Liu teaches labels used for intent determination, i.e. criteria see [0067] Initially, labels representing search intentions for historical searches of an online system are generated ( operation 402) and inputted as training data for a machine learning model ( operation 404). For example, each label represents a search intention of a historical search. The label is generated
when a user clicks on a search result associated with the search intention (e.g., a search result generated by a vertical represented by the search intention) in a set of search results for the historical search. After the labels are generated for a set of historical searches, text and/or user features associated with the historical searches are inputted into the machine learning model, and parameters of the machine learning model are updated so that the output of the machine learning model better reflects the labels.;
See also [0057] Management apparatus 206 generates ranking 232 of results 242-244 by descending ranking score and uses a set of rules, filters, and/or exceptions to update ranking 232 ( e.g., based on business requirements, user preferences, impression discounting, diversification of content, and/or other goals, strategies, or priorities).).

As to claim 4, Liu discloses the method of claim 1, wherein the criteria associated with the personalized scores of the recommended content items and a business rule includes a second 
206 and/or the machine learning model optionally generate ranking 232 to reflect the predicted likelihoods of search intentions 222 in text 220 ( e.g., so that search intentions 222 with higher predicted likelihoods have more results in ranking 232 and/or higher-ranked results in ranking
232 than search intentions 222 with lower predicted likelihoods). For example, a given search query 230 from the user includes predicted likelihoods of 0.6 for a job search intention and a predicted likelihood of 0.4 for a people search intention. As a result, management apparatus 206 populates 60% of ranking 232 and/or a certain number of positions in ranking 232 with results from a job search generated from text 220 and 40% of ranking 232 and/or a
smaller number of positions in ranking 232 with results from a people search generated from text 220.).



As to claim 5, Liu discloses the method of claim 1, wherein training data associated with the user includes a plurality of training data-records, 
(Lui [0052] Returning to the discussion of FIG. 2, model creation apparatus 210 creates and/or updates machine learning models 208 based on training data that includes features 212 and labels 214 from data repository 134 and/or another data store.)
each of which is represented by a four-tuple including:
a first parameter corresponding to a type of a content item associated with the datarecord,
(Liu Fig. 4 ite, 404: “Input the historical searches and labels as training data for a machine
learning model 404” )
a second parameter corresponding to a probability that the content item is slotted,

a third parameter corresponding to a feature vector of the content item and an associated
contextual vector, 
(Liu [0046] As shown in FIG. 3, an example machine learning model for predicting search intentions ( e.g., search intentions 222 of FIG. 2) generates a set of input embeddings
302 from text 300 in a search query ( e.g., search query 230 of FIG. 2). For example, input embeddings 302 include fixed-length vector representations of one-hot encoded tokens of"linkedin," "software," "engineer," and "position" that make up the search quer)
and
a fourth parameter corresponding to a personalized score of the content item (Liu [0051] Finally, the output of dense layer 308 is inputted into a softmax layer 310 that generates intent scores 314 representing predicted likelihoods of different search intentions ( e.g., people search, job search, content search, company search, group search, school search,).

As to claim 8, Liu discloses the method of claim 1, wherein the plurality of types of content include at least documents, images, videos, and slideshows
(Liu [0011] For example, an online network includes verticals that search for and/or retrieve information related to people, jobs, companies, schools, groups, events, videos, audio, images, content, sales, marketing, hiring, educational technology, and/or other entities in the online network.).

Referring to claim 10, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 10.


therefore, the arguments above regarding claim 3 are also applicable to claim 11.

Referring to claim 12, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 13.

Referring to claim 15, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 15.

Referring to claim 17, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 20.



Claims 6-7, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Liu et al., US Pub. No. 2021/0097374, in view of Pyati et al., US Pub. No. 2019/0311301.   
As to claim 6, Liu does not disclose: 
wherein the training data-record is associated with a weight computed based on the second parameter;
However, Pyati discloses the method of claim 5, wherein the training data-record is associated with a weight computed based on the second parameter 
(Pyati [0069] Given a data set comprising examples within a class and not within the class and weights based on the difficulty of classifying an example and a weak set of classifiers, boosting generates and calls a new weak classifier in each of a series of rounds. For each call, the
distribution of weights is updated to reflect the importance of examples in the data set for the classification. On each round, the weights of each incorrectly classified example are
increased, and the weights of each correctly classified example is decreased so the new classifier focuses on the difficult examples; 
See also [0024] As text is analyzed, a focus word is placed at the beginning of a ten-word window that records which neighboring words are counted as co-occurring. Matrix values are accumulated by weighting the co-occurrence inversely proportional to the distance from the focus word, with closer neighboring words weighted higher. HAL also records word-ordering information by treating co-occurrences differently based on whether the neighboring word appears before or after the focus word.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply intent based search results as taught by Liu since it was known in the art that search systems provide machine learning recommendations using weights as this allows for providing a recommendation derived from a machine learning process to achieve a particular objective where a widget providing an additional recommendation for the item listing 

As to claim 7, Pyati discloses under the rationale above, the method of claim 6, wherein the weight is inversely proportional to the second parameter (Pyati [0069] Given a data set comprising examples within a class and not within the class and weights based on the difficulty of classifying an example and a weak set of classifiers, boosting generates and calls a new weak classifier in each of a series of rounds. For each call, the distribution of weights is updated to reflect the importance of examples in the data set for the classification. On each round, the weights of each incorrectly classified example are increased, and the weights of each correctly classified example is decreased so the new classifier focuses on the difficult examples; 
See also [0024] As text is analyzed, a focus word is placed at the beginning of a ten-word window that records which neighboring words are counted as co-occurring. Matrix values are accumulated by weighting the co-occurrence inversely proportional to the distance from the focus word, with closer neighboring words weighted higher. HAL also records word-ordering information by treating co-occurrences differently based on whether the neighboring word appears before or after the focus word).

Referring to claim 14, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 14.

Referring to claim 21, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 21.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Vorobev et al., US Pub. No. 2017/0140053A1, teaches an improved computer implemented method for processing a search query, the method executable by a search engine server, search engine server coupled to a crawled web resource database and a communication net
work. The computer implemented method aims at placing lower ranked web resources (for example, due to lack of prior user interaction with these web resources, as they may
be new, etc) on the upper positions of the SERP to attract more user feedback to gather information about the lower ranked web resources. In this way, the search engine provider may improve the search results mix by giving a chance to get user feedback (and, hence, improve their scores) for more potentially highly relevant web resources (which may yet lack user interaction data to allow proper high scoring);

Hart et al., US Patent No. 10,452,993 teaches an improved method for applying personalized machine learning models is provided. The method includes producing one or more feature vectors that represents features of one of a plurality of files of a file system and selecting, from a plurality of personalized machine learning models that model user accesses to the files of the file system a subset of the personalized machine learning models each of which has a
plurality of non-zero weights corresponding to non-zero features of the one or more feature vectors. The method includes determining from the subset of personalized machine learning models which users of a plurality of users of the file system are likely to access the one of the plurality of files;


intent. Such prediction can be used to adopt various business strategies to increase the chances of conversion of customer interaction to a sale, and thereby can increase revenue, and/or enhance the customer's experience; and

Henkin et al., US Pub. No. 2011/0213655 A1, teaches an improved technique for different types of hybrid contextual advertising and related content analysis and display techniques are disclosed for facilitating on-line contextual advertising operations and related content delivery operations implemented in a computer network. At least some embodiments may be configured
or designed enabling advertisers to provide contextual advertising promotions to end-users based upon real-time analysis of web page content which may be served to an end-user's computer system. In at least one embodiment, the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant related information, advertisements, and/or other content which may then be displayed to the end-user, for example, via real-time insertion of textual markup objects and/or dynamic display of additional content such as, for example, via use of one or more customized overlay layers;


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        9/20/2021